office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 preno-109562-15 uilc 280e date june to gregory m hahn associate area_counsel -- seattle group small_business self-employed cc sb sea from thomas d moffitt chief branch office of associate chief_counsel income_tax and accounting cc ita subject sec_164 sec_280e and the state of washington marijuana excise_tax this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue how should a taxpayer who pays the state of washington marijuana excise_tax properly account for the expenditure for federal_income_tax purposes conclusion a taxpayer who paid the state of washington marijuana excise_tax should treat the expenditure as a reduction in the amount_realized on the sale of the property facts on date initiative measure no was approved in the state of washington this initiative authorized the state liquor control board to regulate and tax marijuana for person sec_21 years of age and older see generally wash rev code ann chapter dollar_figure west certain acts performed by validly licensed marijuana producers validly licensed marijuana processors and validly licensed marijuana preno-109562-15 retailers do not constitute criminal or civil offenses under washington state law wash rev code ann and west after the passage of initiative measure no the state of washington enacted excise_taxes on marijuana producers marijuana processors and marijuana retailers in relevant part the law provides as follows marijuana excise taxes-state liquor control board to review tax levels there is levied and collected a marijuana excise_tax equal to twenty-five percent of the selling_price on each wholesale sale in this state of marijuana by a licensed marijuana producer to a licensed marijuana processor or another licensed marijuana producer this tax is the obligation of the licensed marijuana producer there is levied and collected a marijuana excise_tax equal to twenty-five percent of the selling_price on each wholesale sale in this state of marijuana concentrates useable marijuana and marijuana-infused products by a licensed marijuana processor to a licensed marijuana retailer this tax is the obligation of the licensed marijuana processor there is levied and collected a marijuana excise_tax equal to twenty-five percent of the selling_price on each retail_sale in this state of marijuana concentrates useable marijuana and marijuana-infused products this tax is the obligation of the licensed marijuana retailer is separate and in addition to general state and local sales and use taxes that apply to retail sales of tangible_personal_property and is part of the total retail price to which general state and local sales and use taxes apply all revenues collected from the marijuana excise_taxes imposed under subsections through of this section shall be deposited each day in a depository approved by the state treasurer and transferred to the state treasurer to be credited to the dedicated marijuana fund the state liquor control board shall regularly review the tax levels established under this section and make recommendations to the legislature as appropriate regarding adjustments that would further the goal of discouraging use while undercutting illegal market prices wash rev code ann west law and analysis sec_280e of the code provides preno-109562-15 no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted for purposes of sec_280e marijuana is a schedule i controlled substance under the controlled substances act 139_tc_19 appeal docketed no 9th cir date sec_164 provides a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes state_and_local_personal_property_taxes state and local and foreign_income_war_profits_and_excess_profits_taxes the gst tax imposed on income distributions the environmental_tax imposed by sec_59a qualified motor_vehicle taxes in addition there shall be allowed as a deduction state and local and foreign taxes not described in the preceding sentence which are paid_or_accrued within the taxable_year in carrying_on_a_trade_or_business or an activity described in sec_212 relating to expenses for production_of_income notwithstanding the preceding sentence any_tax not described in the first sentence of this subsection which is paid_or_accrued by the taxpayer in connection with an acquisition or disposition of property shall be treated as part of the cost of the acquired property or in the case of a disposition as a reduction in the amount_realized on the disposition emphasis added the last sentence of sec_164 was added by sec_134 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 to make it clear that state local or foreign taxes other than the taxes enumerated in sec_164 that are incurred_in_a_trade_or_business or in an income-producing activity and that are connected with the acquisition or disposition of property are to be capitalized sleiman v commissioner tcmemo_1997_530 aff’d 187_f3d_1352 11th cir sandy lake rd ltd p’ship v commissioner tcmemo_1997_295 we interpret the state of washington marijuana excise_tax to be a tax paid_or_accrued in connection with the disposition of property by a trade_or_business accordingly preno-109562-15 pursuant to sec_164 a taxpayer who paid the marijuana excise_tax should treat the expenditure as a reduction in the amount_realized on the sale of the property rather than as either a part of the inventoriable cost of that property or a deduction from gross_income though sec_280e prohibits deductions and credits for these businesses this excise_tax is neither a deduction from gross_income nor a tax_credit consequently sec_280e does not preclude a taxpayer from accounting for this excise_tax as a reduction in the amount_realized on the sale of the property please call robert basso at if you have any questions we note that there could be an issue of whether economic_performance has occurred if a taxpayer who uses an accrual_method of accounting has not paid the marijuana excise_tax see sec_1 g
